Citation Nr: 0529651	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether a substantive appeal with respect to the issue of 
entitlement to a higher initial disability evaluation for 
diabetes mellitus was timely filed.

2.  Whether a substantive appeal with respect to the issue of 
entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD) was timely filed. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 determination of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that the veteran did not file a timely 
substantive appeal with respect to the issues of entitlement 
to higher initial disability evaluations for his service-
connected diabetes mellitus and PTSD.


FINDINGS OF FACT

1.  By letter dated March 13, 2002, the veteran was notified 
of the grant of service connection for diabetes mellitus and 
PTSD and informed of the initial disability evaluations 
assigned for these conditions.  

2.  The veteran filed a timely Notice of Disagreement with 
the March 2002 decision.  

3.  On February 5, 2003, the RO mailed a Statement of the 
Case to the veteran addressing the initial disability 
evaluations assigned for his diabetes mellitus and PTSD.  

4.  On April 16, 2004, the RO received the veteran's 
Substantive Appeal.  




CONCLUSIONS OF LAW

1.  The veteran's substantive appeal of the initial 
disability evaluation assigned for his service-connected 
diabetes mellitus is untimely.  38 U.S.C.A. § 7105 (a), (c) 
(West 2002); 38 C.F.R. §§ 20.202; 20.302 (2004).

2.  The veteran's substantive appeal of the initial 
disability evaluation assigned for his service-connected PTSD 
is untimely.  38 U.S.C.A. § 7105 (a), (c) (West 2002); 
38 C.F.R. §§ 20.202; 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidentiary Background

The record discloses that in a rating decision issued in 
March 2002, the RO awarded service connection for the 
veteran's diabetes mellitus and PTSD.  The veteran's diabetes 
was assigned an initial disability rating of 20 percent, and 
his PTSD was assigned an initial disability rating of 30 
percent.  

On March 13, 2002, the RO mailed the veteran a letter that 
notifying him of the actions taken by the RO in the March 
2002 rating decision.  The veteran was provided with notice 
of his appellate rights at that time.  His representative 
filed a Notice of Disagreement in March 2002 with the initial 
disability evaluations assigned.  

A cover letter with an enclosed Statement of the Case was 
issued to the veteran and his representative on February 5, 
2003.  This Statement of the Case addressed the denial of 
higher initial disability evaluations for the veteran's 
diabetes and PTSD.  

On April 16, 2003, the RO received the veteran's substantive 
appeal.

In June 2004, the veteran testified at a hearing before an RO 
Decision Review Officer (DRO).  The veteran's representative 
noted that as much as he tried to keep up on things, his 
office had received a bulk of substantive appeals at the same 
time.  Due to other job-related duties, he and other service 
officers had reduced the time that they could devote to 
working on Substantive Appeals to one day a week.  As a 
result, the Substantive Appeal was untimely filed.  The 
veteran testified that he thought that his representative was 
going to take care of filing the substantive appeal.  

Analysis

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction (in this case, the RO) mails the Statement of 
the Case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case and 
the date of the mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (2004) see also 
38 C.F.R. § 3.160 (d).  VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time," which includes a notice of disagreement or 
substantive appeal, was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause. 38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final. 
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

In the present case, the veteran was informed of the initial 
disability evaluations assigned for his service-connected 
diabetes and PTSD by letter dated March 13, 2002.  His notice 
of disagreement with these evaluations was received later 
that month.  

Thereafter, a Statement of the Case addressing these issues 
was mailed to him on February 4, 2003.  At that time, he was 
informed that that he would have to submit a formal appeal to 
continue his appeal and was furnished with a VA Form 9, 
Appeal to Board of Veterans' Appeals.  A review of the claim 
folder does not show that a Substantive Appeal was filed 
within one year of notification of the denial of his claim or 
within 60 days of the date of mailing of the SOC as required 
under 38 C.F.R. § 20.302 (b) (2004).  As April 6, 2003, was a 
Sunday, the veteran had until April 7, 2003, to file his 
substantive appeal.  

The first correspondence of any type submitted by the 
appellant or his representative subsequent to the Statement 
of the Case is the statement of the veteran's representative 
with an attached VA Form 9 that was received by the RO on 
April 16, 2003.  As this statement and the attached Form 9 
were not received within one year following notice of the 
March 2002 RO decision or within 60 days of the date of 
mailing of the February 2003 2002 Statement of the Case, it 
is not a timely substantive appeal.

Unquestionably, the veteran did not file a substantive appeal 
within the required time.  The Board is cognizant of the 
testimony presented by the veteran and comments from his 
representative that the service officer had an unusual amount 
of Substantive Appeals to work on and less time to work on 
them.  However, the record does not reflect that a request 
for an extension of time for filing the substantive appeal 
was filed within the applicable time period required by 38 
C.F.R. § 20.303, that is, prior to the expiration of the time 
limit for filing a substantive appeal.  

Accordingly, the veteran's appeal of the initial disability 
evaluations assigned for his service-connected diabetes 
mellitus and PTSD will be dismissed.  


ORDER

As a timely substantive appeal was not filed, the appeal of 
the initial disability evaluation assigned for the veteran's 
connected-connected diabetes mellitus is dismissed.

As a timely substantive appeal was not filed, the appeal of 
the initial disability evaluation assigned for the veteran's 
connected-connected PTSD is dismissed.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


